Citation Nr: 0716147	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  93-01 293	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for a psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for headaches.

3.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for dizziness.

5.  Entitlement to service connection for a skin rash.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for earaches.

8.  Entitlement to service connection for a back disability.

9.  Entitlement to service connection for multiple-joint 
arthritis.

10.  Entitlement to service connection for a seizure 
disorder.

11.  Entitlement to service connection for blurred vision.

12.  Entitlement to service connection for swollen ankles.

13.  Entitlement to a total disability rating for 
compensation based upon individual unemployability due to 
service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 24, 1981 to July 
17, 1981, a total of 85 days of active service.

This appeal has been before the Board of Veterans' Appeals 
(Board) upon multiple previous occasions, when it was 
remanded for evidentiary and procedural development.  Such 
development having been accomplished, the appeal has been 
returned to the Board for further appellate review.

Subsequent to the issuance of the most recent Supplemental 
Statement of the Case, representing the most recent 
adjudication at the RO level, the veteran has submitted 
written contentions and copies of recent medical records.  He 
did not execute a waiver of RO review as to most of this 
evidence.  Regardless, review of the written argument reveals 
it to be either duplicative of argument already submitted and 
considered by the RO in connection with a decision on his 
claims, or irrelevant to the claims on appeal.  Review of the 
new medical records reveals that they reflect basic on-going 
medical treatment for the veteran's various physical and 
mental disabilities.  The records do not contain the sort of 
medical or nexus opinions which would be helpful to his 
claims.  In light of these considerations, the Board deems 
that a remand for original RO review of these documents would 
prove unhelpful to the veteran's claims and thus a waste of 
administrative and judicial resources.  The Board will 
therefore proceed to consider the veteran's appeal without 
further reference to these new submissions.

The veteran presented sworn hearing testimony during a 
hearing on appeal held before the undersigned Veterans Law 
Judge via videoconference in October 2006.  During the 
hearing, the issues on appeal were discussed extensively.  At 
that time, the veteran withdrew all but the thirteen issues 
reflected on the title page of this decision.  

The transcript of the October 2006 hearing on appeal contains 
a number of inaudible sentence fragments.  However, the Board 
finds that the veteran's contentions are otherwise clear and 
understandable, from the many written contentions contained 
in the file, the recollection of the Veterans Law Judge who 
presided over the hearing, and from the transcripts of 
several earlier hearings held during the course of this 
lengthy appeal.  

In May 2006, the veteran engaged an attorney to represent him 
in his appeal before the VA.  However, by correspondence of 
August 2006, the attorney withdrew his representation.  


FINDINGS OF FACT

1.  Entitlement to service connection for headaches, 
hypertension, and dizziness was most recently denied by the 
Board in July 1990.  Entitlement to service connection for a 
psychiatric disorder was most recently denied by the Board in 
July 1997.  

2.  Evidence received since July 1990 and July 1997 is 
cumulative, redundant, or not relevant to the issues of 
entitlement to service connection for headaches, 
hypertension, dizziness, and a psychiatric disorder.

3.  Current disabilities involving skin rash, sleep apnea, 
earaches, a back disability, multiple-joint arthritis, a 
seizure disorder, blurred vision, and swollen ankles were not 
initially manifested during the veteran's period of active 
duty and no other medical nexus to active duty is shown.

4.  The veteran had 85 days of active duty.

5.  The veteran's service-connected disabilities alone do not 
render him unable to obtain or retain employment.


CONCLUSIONS OF LAW

1.  Because the veteran did not appeal the Board's denials of 
service connection for headaches, hypertension, dizziness, 
and a psychiatric disorder to the United States Court of 
Appeals for Veterans Claims (Court), the Board's 1990 and 
1997 decisions are final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2006).

2.  New and material evidence sufficient to reopen the 
previously-denied claims for entitlement to service 
connection for headaches, hypertension, dizziness, and a 
psychiatric disorder has not been presented and the claims 
are not reopened.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  Service connection for a skin rash, sleep apnea, 
earaches, a back disability, multiple-joint arthritis, a 
seizure disorder, blurred vision, and swollen ankles as 
directly related to service or proximately caused by service 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).

4.  Because the veteran served less than 90 days of active 
duty, the legal presumption of service connection for chronic 
diseases which become manifest during the initial post-
service year does not apply to his case.  Consequently, the 
claims for service connection for a psychosis; headaches, 
blurred vision, and a seizure disorder as manifestations of 
an organic disease of the nervous system; hypertension; a 
back disability involving arthritis; and multiple joint 
arthritis lack entitlement under the law.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.203, 3.307, 
3.309 (2006).  

5.  A total disability rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he suffered an episode 
of dizziness, heat stroke, and/or unconsciousness during 
physical training at Fort Sill in July 1981.  He attributes 
all the disabilities currently at issue either directly to 
this incident or as secondary to other disabilities which he 
asserts were caused by this incident.  He therefore requests 
service connection for a psychiatric disorder, headaches, 
hypertension, dizziness, a skin rash, sleep apnea, earaches, 
a back disability, multiple-joint arthritis, a seizure 
disorder, blurred vision, and swollen ankles.  He also 
contends that he is rendered unemployable due to these 
disabilities and requests a total disability rating on 
account of individual unemployability.    




Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran has been informed of these elements.  
Although complete notice was provided after the initial 
decisions on his claims, the Board finds that no harm has 
accrued to the veteran, as he has availed himself of ample 
opportunity to submit evidence and argument since the notice 
and his claims have subsequently been readjudicated.

The RO provided the veteran with the regulatory provisions 
governing service connection, the assignment of disability 
ratings including total disability ratings, and the substance 
of the regulation pertaining to the VA's duties to notify and 
assist in a Statement of the Case dated in February 2003.  
The veteran was specifically informed of the law governing 
effective dates in a March 2006 letter.  Accordingly, the 
Board considers VA's notice requirements to have been met.

As noted above, the appeal has been remanded multiple times 
over the years to comply with the VA's duty to assist the 
veteran in developing his claims.  VA medical records, 
private medical records, service medical records, and VA 
medical examinations have been obtained in support of the 
veteran's claim.  The veteran has submitted written 
statements in support of his claim and has presented sworn 
testimony in support of his claim during hearings held before 
adjudicators at the RO and before the undersigned Veterans 
Law Judge.  Therefore, the Board considers that VA's duty to 
assist requirements have been met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

New and material claims

In this case, the veteran's appeal for entitlement to service 
connection for headaches, hypertension, and dizziness was 
most recently denied by the Board in July 1990.  The appeal 
for entitlement to service connection for a psychiatric 
disorder (styled as a "nervous disorder") was most recently 
denied in July 1997.  Because the veteran did not appeal 
these denials to the Court, the Board's 1990 and 1997 
decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

Where a final Board decision exists on a given claim, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered by 
the Board.  38 U.S.C.A. § 7104(b).  The exception is that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Therefore, once a Board 
decision becomes final under § 7104(b), "the Board does not 
have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The provisions of 38 C.F.R. § 3.156(a) (2001), define "new 
and material evidence" as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Court 
has held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  When new and material evidence 
has not been submitted in a previously disallowed claim 
"[f]urther analysis . . . is neither required, nor 
permitted."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Secretary of VA amended 38 C.F.R. § 3.156(a) on August 
29, 2001, for the purpose of redefining what constitutes new 
and material evidence in order to reopen a final decision.  
See 38 C.F.R. § 3.156(a) (2006).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001.  Therefore, these changes do not apply 
to the present case.

When service connection was most recently denied for 
headaches, hypertension, dizziness, and a psychiatric 
disorder, the pertinent evidence of record included the 
veteran's own contentions, the report of the general medical 
examination conducted in conjunction with his entrance onto 
active duty, the reports of treatment provided for an episode 
of dehydration in July 1981 and an earache in June 1981, as 
well as a private medical record dated in July 1981, 
immediately following the veteran's discharge from active 
duty, which reflects complaints of dizziness and vertigo.  
Also of record was the report of a December 1981 VA medical 
examination, showing a normal neurological evaluation and a 
normal general medical evaluation; VA and private medical 
treatment records dated subsequent to 1983, and additional VA 
medical examinations dated subsequent to 1985.  Other than 
the veteran's own contentions, none of this evidence could be 
interpreted as showing that chronic disabilities involving a 
psychiatric disorder, headaches, hypertension, or dizziness, 
were first shown in service or had their inception during 
service.  There is no contemporaneous evidence showing the 
presence of a psychiatric disorder or hypertension during 
service.  With regard to headaches and dizziness, although 
these complaints are reflected in the service medical 
records, there is no medical evidence showing that the 
headaches and dizziness the veteran experienced in service 
represented anything other than acute and transitory illness 
related to episodes of dehydration and an ear infection.  

Thus, for the veteran to prevail in his attempt to reopen the 
previous denials, newly-submitted evidence would have to bear 
directly and substantially upon the specific matter under 
consideration, i.e., it would have to tend to show the 
incurrence of a psychiatric disorder or hypertension in 
service, or a chronic, continuing disability related to 
dizziness or headaches related to service.  Since the most 
recent denials in 1990 and 1997, additional evidence 
consisting of further contentions from the veteran, written 
and in hearing testimony; additional medical records, private 
and VA; and documents from the Social Security Administration 
have been added to the record.  However, thorough review of 
this voluminous evidence does not reveal any evidence which 
could be viewed as inconsistent with the previous denials in 
any way.  The new evidence does not tend to show that the 
veteran's current psychiatric disorder and hypertension were 
initially manifested during service and does not tend to show 
that the veteran's dizziness and headache during service 
represented the onset of any chronic, on-going disability 
process.  

To the extent that the veteran's own contentions are not 
duplicative, they cannot serve to reopen the previously-
denied claims because he is not shown to possess the 
requisite medical expertise to render a pertinent opinion on 
these matters.  Generally, lay persons ostensibly untrained 
in medicine can provide personal accounts of symptomatology, 
but cannot provide evidence constituting a medical 
conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Thus, the recently-submitted evidence is either duplicative 
or irrelevant to the question of whether service connection 
for the disabilities at issue is warranted and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board therefore holds 
the new evidence is not sufficient to reopen the previously-
denied claims for service connection for a psychiatric 
disorder, headaches, hypertension, and dizziness and the 
appeal must be denied.

We note that the issues involving psychosis, headaches, and 
hypertension are discussed further below in the legal 
analysis pertaining to presumptive service connection for 
chronic diseases.

Direct service connection

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

According to the report of the general medical examination 
conducted in April 1981 prior to the veteran's entrance onto 
active duty, he was physically and mentally normal at that 
time.  An emergency room record dated in June 1981 shows that 
the veteran had a syncopal episode and passed out while 
running during physical training.  Following testing and 
treatment, it was determined that the veteran was suffering 
from dehydration syndrome and he was counseled regarding 
drinking enough fluid.  He also suffered from otitis media, 
an ear infection, which was treated during service.  
According to the records reflecting this treatment, however, 
his ears were normal upon examination.

Also of record is an emergency room report from a private 
hospital, dated July 21, 1981, several days following the 
veteran's discharge from active duty.  According to the 
report, the veteran was complaining of dizziness on and off 
for the previous six weeks.  Upon examination he was 
described as "alert" with no problems, no earache, no cold.  
His tympanic membranes were normal, his pupils were equal and 
reactive to light, his lungs were clear, his heart was 
regular, and he was otherwise neurologically normal.  He was 
given saline solution and Antivert and referred to an ear, 
nose, and throat specialist.  

These medical records comprise the entire record of the 
veteran's health status during service.  There is no other 
contemporaneous evidence pertaining to the veteran reflecting 
any health-related issue during the time period from April 
1981 to July 1981 available for review in his VA claims file.  

For direct service connection to be warranted, 
contemporaneous evidence would have to demonstrate that the 
claimed disabilities were initially manifest during service.  
Except for dizziness and earache, none of the claimed 
disabilities were shown during service.  Thus, service 
connection for a skin rash, sleep apnea, a back disability, 
multiple-joint arthritis, a seizure disorder, blurred vision, 
or swollen ankles is not warranted.  Dizziness is the subject 
of the denial based upon new and material evidence set forth 
above.  

With regard to the veteran's claim for service connection for 
earaches, the Board initially observes that service 
connection for hearing loss and tinnitus has been granted, 
based upon the medical records summarized above which involve 
the veteran's otitis media during service.  Thus, the 
permanent and disabling residuals of the episode of otitis 
media have already been recognized and compensated by VA.  
For service connection to be warranted for earache 
independent of hearing loss and tinnitus, the evidence would 
have to show either a chronic disability which causes earache 
or continuity of symptomatology involving earaches since the 
veteran's discharge from service until the present.  In this 
case, the voluminous medical evidence of record reveals 
neither of these situations.  There is no evidence that the 
veteran has any additional chronic disability causing 
earaches or has suffered from continuous earaches since 
service.  

Absent initial manifestation in service, continuity to the 
present or other nexus to service, the preponderance of the 
evidence is against the veteran's claims for service 
connection for a skin rash, sleep apnea, earaches, a back 
disability, multiple-joint arthritis, a seizure disorder, 
blurred vision, and swollen ankles; and the appeal must be 
denied.

Presumptive service connection for chronic diseases

When a chronic disease such as a psychosis, any organic 
disease of the nervous system, hypertension, and arthritis 
becomes manifest to a degree of 10 percent within one year of 
the veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  However, this presumption does not attach 
unless the claimant served 90 days or more.  In the case of 
the veteran, who had active service in 1981, the requirement 
of 90 days service means active, continuous service.  
38 C.F.R. § 3.307(a)(1).

As noted above, the veteran served on active duty for a 
period of 85 continuous days from April 24, 1981 to July 17, 
1981.  Review of his personnel records reveals that he 
enlisted in the U.S. Army Reserves and was sent to 85 days of 
training at the beginning of his Reserves service.  In May 
1996, in response to one of the previous Board remands, the 
National Personnel Records Center certified that the veteran 
had no other periods of active duty or active duty for 
training.  In adjudicating entitlement to VA benefits, the VA 
is bound by the certification from the service department 
regarding the nature of the veteran's service.  38 C.F.R. 
§ 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  

To be eligible for application of the presumptive provisions 
cited above, 90 days of continuous active service are 
required.  Because the veteran only served 85 days of active 
duty, the VA may not, under law, presume that a chronic 
disease was incurred during active service, and service 
connection may not be granted unless there is evidence of 
such disease during service.  In cases such as this, where 
the law and not the evidence is dispositive, the claim should 
be denied because of the lack of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Thus, service connection for a psychosis; 
headaches, blurred vision, and a seizure disorder as 
manifestations of an organic disease of the nervous system; 
hypertension; a back disability involving arthritis; and 
multiple joint arthritis; as chronic diseases, must be denied 
due to lack of entitlement under the law.

Total disability rating based upon individual unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Initially, the Board concedes that the veteran is actually 
unemployed, as he has not worked in many years, and was first 
adjudicated as unemployable by the Social Security 
Administration in 1982.  His employment background includes 
only sporadic work attempts.  His educational background 
includes some college.  

The question before the Board is whether the veteran is 
precluded from obtaining and retaining gainful employment 
solely due to his service-connected disabilities.  The Social 
Security Administration, on the other hand, in awarding 
benefits to the veteran was concerned solely with whether he 
could work in light of all his disabilities, both service-
connected and nonservice-connected.  

The veteran has been awarded service connection for tinnitus, 
rated as 10 percent disabling, and hearing loss, rated as 
noncompensable.  The combined disability rating, is 
10 percent.  In addition to his service-connected 
disabilities, the veteran has significant nonservice-
connected disabilities, however.  It would appear from the 
medical evidence of record that his psychiatric disabilities 
cause the majority of his occupational impairment.

In this case, none of the medical evidence of record supports 
the veteran's contention that he is rendered unemployable 
solely due to his service-connected disabilities.  Rather the 
medical opinions and other evidence are to the effect that 
his nonservice-connected disabilities prevent him from 
obtaining and retaining employment.  The Social Security 
documentation reflects that that agency considers him to be 
unemployable primarily on account of impairment arising from 
paranoid schizophrenia and obsessive-compulsive personality 
disorder.  The veteran himself does not contend that his 
tinnitus and hearing loss are the cause of his patent 
unemployability; rather he contends that service connection 
is warranted for the rest of his disabilities, as well.  In 
this decision, however, the Board has denied service 
connection for the veteran's psychiatric disability and other 
disabilities.

Thus, a grant of a total disability rating based upon 
individual unemployability is not warranted because the 
veteran's service connected disabilities alone are not shown 
to prevent him from obtaining and retaining a substantially 
gainful occupation.  Because the veteran's service-connected 
disabilities do not, individually or in combination, render 
him unemployable, a grant of a total disability rating for 
compensation must be denied.  The preponderance of the 
evidence is against the veteran's claim for this benefit.


ORDER

New and material evidence not having been submitted, the 
previously-denied claims for entitlement to service 
connection for a psychiatric disorder, headaches, 
hypertension, and dizziness are not reopened.

Service connection for a skin rash, sleep apnea, earaches, a 
back disability, multiple-joint arthritis, a seizure 
disorder, blurred vision, and swollen ankles is denied.

A total disability rating for compensation based upon 
individual unemployability due to service-connected 
disability is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


